Citation Nr: 1529139	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for a mood disorder with generalized anxiety disorder.

2. Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

3. Entitlement to an effective date earlier than July 9, 2003, for the grant of service connection for a left shoulder disability.

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for degenerative joint disease, left shoulder (minor), and assigned an initial 20 percent rating, effective July 10, 2003.  This matter further comes before the Board from a May 2013 rating decision, in which the RO granted service connection for a mood disorder, not otherwise specified, with generalized anxiety disorder, and assigned an initial 30 percent disability rating, effective from September 29, 2011.  

By October 2013 rating decision, the RO assigned an effective date of July 9, 2003 for the grant of service connection for DJD of the left shoulder.  By March 2014 rating decision, the RO granted an initial 50 percent disability rating for mood disorder with generalized anxiety disorder, effective from September 29, 2011.  The Veteran continued his appeal for an even higher disability rating for the service-connected mood disorder with generalized anxiety disorder.

Received from the Veteran, along with a waiver of initial review by the AOJ (agency of original jurisdiction), was a report of a June 2014 examination by a private psychologist who opined that the Veteran "cannot be expected to engage in gainful activity due to his mood disorder".  The Board finds that this evidence reasonably raises a claim of entitlement to TDIU as part of his claim of entitlement to an increased rating for the service-connected mood disorder with generalized anxiety disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the title page of this decision has been modified to reflect this issue on appeal.

The issues of entitlement to a higher rating for a mood disorder with generalized anxiety disorder and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by pain and limitation of motion; however, there has been no showing of ankylosis or evidence of functional limitation of left arm motion to 25 degrees from the side, even considering pain on motion.

2.  The weight of the evidence is against a finding that the Veteran filed a claim to reopen the claim for service connection for a left shoulder disability prior to July 9, 2003, more than one year after his separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71, Diagnostic Codes 5010-5201 (2014).

2. The criteria for an effective date earlier than July 9, 2003, for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009.  The Board notes that the appellate issue of entitlement to assignment of a higher initial rating is a downstream issue from that of service connection (for which the September 2009 VCAA letter was sent); thus, another VCAA notice is not required.  VAOPGCPREC 8-2003.  Because the appeal is from the initial rating assigned for a left shoulder disability with the grant of service connection, the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess v. Nicholson, supra.  The Veteran is exercising his right to appeal the rating assigned.  In addition, an October 2009 statement of the case (SOC) properly provided him notice of the criteria for rating a left shoulder disability, including what the evidence showed and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board also notes that in the September 2009 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to the claim for an earlier effective date, the Board notes that this claim is essentially considered based on the evidence of record, and does not require further evidentiary development, to include obtaining a VA examination.  With regard to the claim for a higher initial rating, the Board notes that the Veteran underwent a VA examination in April 2011, which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported.  This VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Claim for Higher Initial Rating

The Veteran contends he is entitled to an initial rating in excess of 20 percent for a left shoulder disability.  

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By August 2011 rating decision, the RO granted service connection for degenerative joint disease of the left shoulder, pursuant to 38 C.F.R. § 4.71a. Diagnostic Code (DC) 5201, the rating was made effective as of July 10, 2003, the date the Veteran's claim had been received. 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects that the Veteran's left shoulder is considered the minor upper extremity. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Under DC 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is warranted for intermediate ankylosis of the scapulohumeral articulation, between favorable and unfavorable, of the minor upper extremity.  38 C.F.R. § 4.71a, DC 5200. 

Under DC 5201, a 20 percent rating is warranted for limitation of motion of the minor arm to shoulder level or to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the minor shoulder to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Under DC 5202, for impairment of the humerus in the minor arm, a 20 percent rating is granted when there is malunion, with moderate deformity or with marked deformity.  For recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating is granted for frequent episodes and guarding of all arm movements, or with infrequent episodes, and guarding of movement only at shoulder level.  A 40 percent rating is warranted for a fibrous union of the humerus of the minor upper extremity.  38 C.F.R. § 4.71a, DC 5202.  DC 5203 provides for a maximum 20 percent rating for impairment of the clavicle or scapula, whether the major or minor arm is involved.  38 C.F.R. § 4.71a, DC 5203.

VA treatment records showed that in August 2003, the Veteran was seen with complaints of left shoulder pain for six months.  It was noted to have started with a dull constant pain that was relieved by ibuprofen.  It was noted to wake the Veteran up on occasion.  The Veteran was noted to have range of motion in the shoulder to 80 degrees.  On another occasion in August 2003, it was noted that the Veteran's range of motion in his shoulder was limited to horizontal in abduction.

In March 2005, the Veteran reported a throbbing ache in his left shoulder of a pain level of 4/10.

In August 2009, the Veteran's left shoulder abduction was limited to 90 degrees.

In October 2009, the Veteran underwent physical therapy of his left shoulder.  The Veteran complained of progressive loss of motion and function in the left shoulder as a result of pain.  He stated that pain ranged from 4-8/10.  The Veteran noted problems with lifting and use of the left upper extremity above 70 degrees.

in March 2010, the Veteran reported increasing left shoulder pain over the previous several years, especially with overhead raising and reaching behind his back and out to the side.  He used Tramadol which afforded him some relief, and had been to physical therapy but had a hard time with parking and wanted to do the exercises at home, although he admitted that he had not been doing them on a consistent basis.  Examination revealed limited range of motion with some guarding of his left shoulder, with limited abduction, and internal and external range of motion.  There was no periarticular tenderness or any effusions, and he had no apparent loss of strength in the left shoulder compared to the right one.  There was a surgical scar noted in the anterior aspect of the left shoulder.  The impression was rotator cuff tendinitis, and he was given an injection of Lidocaine.  It was noted that if the injection did not last for more than several weeks, he might be referred to orthopaedic surgery for further evaluation.  

VA treatment records further show that in May 2010, the Veteran was seen for an orthopedic surgery consultation and he reported having problems with his left shoulder.  He reported having prior surgery on his shoulder for instability, but that now he was getting pain when he did overhead activities or activities with his hand out away from his body.  He had an injection of corticosteroid which had helped substantially to relieve his pain.  Left shoulder range of motion was noted to be limited by apprehension when he reached about 90 degrees of abduction with the left arm outstretched, and it was noted that he would not actively go above that level.  Internal and extra rotation were intact, without loss of strength.  There was some mild tenderness over the glenohumeral joint, but no weakness with initiation of abduction.  It was noted that the left shoulder is not grossly unstable, and the overall impression was mild instability, left shoulder.  An exercise program was recommended to help stabilize the shoulder.

On a VA examination in April 2011, the Veteran reported having pain, stiffness and weakness in the left shoulder, with severe flare ups every 2 to 3 weeks that lasted from 1 to 2 days.  There were no reports of deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions.  The examiner noted during the examination that there was no loss of bone or part of a bone, no evidence of abnormal weight bearing, no inflammatory arthritis, no recurrent shoulder dislocations, and no joint ankylosis.  The examiner noted findings of crepitus, tenderness, pain at rest, and abnormal motion.  Range of motion testing of the left shoulder revealed flexion to 98 degrees, abduction to 68 degrees, internal rotation to 35 degrees, and external rotation to 50 degrees.  It was noted that upon repetitive use there was objective evidence of pain, but no additional limitations after three repetitions of range of motion.  The diagnosis was left shoulder degenerative joint disease.

VA treatment records showed that in July 2011, the Veteran complained of left shoulder pain, and examination revealed abduction of the left shoulder was to 45 degrees, and internal and external rotation of the left shoulder were described as limited.  On a VA sleep consultation in August 2011, he reported he usually woke two times per night, in part due to myalgia (especially shoulder pain).

In a statement dated in September 2011, the Veteran disagreed with the 20 percent rating assigned for his left shoulder disability, claiming that he was in continual and extreme pain which caused him to lose sleep on a daily basis.

VA treatment records showed that in October 2011, physical examination revealed restrictions in range of passive and active motion of the left shoulder, and he was not able to lift his arm (abduction) more than 45 degrees.  It was noted that his left shoulder had much more pain than any range of motion, and adhesive capsulitis was suspected.  In November 2011, he was seen for a physical therapy consultation and he reported left shoulder pain.  An MRI dated in November 2011 showed an anterior/inferior labral tear, likely representing a chronic Bankart tear; the posterior superior labrum was small and irregular in shape, suggesting degeneration; an irregularity of the anterior-inferior glenoid as well as the posterior superior humeral head without associated edema, compatible with chronic osseous Bankart and Hill-Sachs deformities, respectively; mild degenerative hypertrophy of the acromioclavicular joint with minimal impression on the supraspinatus muscle/tendon; and an intact rotator cuff.  

VA treatment records further showed that in June 2012, the Veteran underwent left shoulder arthroscopy with subacromial decompression and distal resection.  Thereafter, he was referred for six weeks of therapy and rehabilitation for both of his shoulders (as he had also undergone right shoulder surgery earlier in 2012).  In an initial occupational therapy note dated July 19, 2012, the Veteran reported slight pain in the shoulders on flexion and abduction, near the end ranges of motion.  Range of left shoulder motion testing revealed flexion to 130 degrees, extension to 45 degrees, and abduction to 140 degrees.  For internal rotation, it was noted that he could now reach into his back pocket, and external rotation was to 65 degrees.  Muscle strength was noted to be 4+/5 for the left shoulder.  On July 31, 2012, range of motion testing of the left shoulder showed flexion was to 160 degrees, extension was to 50 degrees, for internal rotation he could reach into his back pocket, and external rotation was to 65 degrees.  It was also noted that the Veteran had been a HEP (home exercise program) of exercises to increase the active range of motion in both shoulders and it was noted that his goal had been met.

In considering whether a higher initial rating is warranted pursuant to the criteria for rating limitation of motion of the shoulder, the Board notes that a rating in excess of 20 percent for the left (minor) shoulder would require a showing of ankylosis of the scapulohumeral articulation or the elbow; limitation of motion of the arm to 25 degrees from the side; or fibrous union of the humerus - none of which has been shown by the competent medical evidence of record as set forth above.  Review of the competent evidence has shown that the Veteran's left shoulder disability, while exhibiting varying levels of pain and limitation of motion throughout the appeal period, has improved somewhat after he underwent surgery in 2012.  Likewise, his left shoulder disability has not exhibited or approximated ankylosis, or limitation to 25 degrees from the side; thus, an initial rating in excess of 20 percent is not available under the criteria for rating limitation of shoulder motion at any point during the appeal period.  38 C.F.R. § 4.71a, DCs 5200-5207; see also Fenderson v. West, supra. 

The Board acknowledges that the Veteran has experienced functional impairment, ongoing pain, tenderness, and even pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  It is noted that while the Veteran experienced pain in his left shoulder on range of motion testing pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Here, for example, the VA examiner in 2011 noted that upon repetitive use there was objective evidence of pain, but no additional limitation of motion after three repetitions of testing.  As such, while the Veteran has clearly experienced left shoulder pain, it has not so functionally limited him that the range of motion of his left upper extremity is limited to 25 degrees from the side.
The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a rating in excess of 20 percent under the applicable rating criteria.  In reaching this conclusion, the Board has considered the Veteran's statements pertaining to this disability, however, the more probative evidence consists of that prepared by neutral skilled medical professionals, and such evidence demonstrates that the currently assigned evaluation for this disability is appropriate. 

The Board therefore concludes that the competent evidence preponderates against the claim for an initial schedular rating in excess of 20 percent for a left shoulder disability; thus a higher initial rating is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left shoulder disability are adequate in this case.  The Veteran's primary shoulder symptoms include pain and limitation of motionboth of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's left shoulder disability.  The Veteran has been noted to be limited in his ability to lift or work overhead.  However, these are not unique symptoms, and the fact remains that the Veteran is assigned the 20 percent schedular rating in acknowledgement of the considerable shoulder impairment he experiences.  It is clear that the Veteran's left shoulder disability causes some impairment with the Veteran's ability to work.  However, again, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, the schedular rating criteria and current case law direct that in assessing the limitation of motion, the Board consider all factors that are functionally limiting the range of motion of the Veteran's shoulder.  As such, in so doing, the Board necessarily considers all of the Veteran's shoulder related limitation of functioning within the schedular rating criteria.  As such, the assigned schedular evaluation is considered to reasonably describe the Veteran's left shoulder disability and a referral for extraschedular consideration is not warranted. 
 
III. Earlier Effective Date Claim

The Veteran contends that he should be entitled to an effective date earlier than July 9, 2003 for the grant of service connection for a left shoulder disability. 

The effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a ; 38 C.F.R. § 3.400(b)(2)(i) . 

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, as noted above, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

To determine when a claim was received, the Board must review all communications in the claims folder that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In general, rating decisions that are not timely appealed are final and binding on a veteran based on the evidence then of record.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104 , 20.1103.  An appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a timely-filed substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, 20.203. 

The Veteran contends that the effective date for the grant of service connection for a left shoulder disability should be dated back to 1977, which was when he filed his initial formal claim for service connection for a left shoulder disorder.  

Review of the record shows that in November 1977, the Veteran submitted a formal claim (Veterans Application for Compensation or Pension, VA Form 21-526) for service connection for "shoulder separation - chronic - Summer 1967".  

By February 1978 rating decision, the RO denied service connection for recurrent dislocation, left shoulder.  The record reflects that the Veteran did not file a notice of disagreement with the February 1978 rating decision and he did not submit new and material evidence within a year of the rating decision.  As such the rating decision became final.  

Thereafter, it was not until July 9, 2003 that the Veteran filed a Statement in Support of Claim (VA Form 21-4128) in which he requested to reopen his claim for service connection for a left shoulder condition, and indicated he was in the process of obtaining new and material evidence to support this claim.  

The Board finds that, based upon the applicable laws and regulations, it is the date of the claim, not the date of onset of an illness or disability, which is the determining criterion for the award of an effective date of service connection in this case.  Therefore, while the Veteran clearly first filed his original claim for service connection for a left shoulder disorder in 1977, that is not a basis upon which the Board may award him an earlier effective date for the establishment of service connection.  As noted above, the RO denied the Veteran's original service connection claim for a left shoulder disability in February 1978.  The Veteran was provided with his appellate rights, but he did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105(c).  Thus, the February 1978 rating decision is the last final disallowance of the Veteran's claim for service connection for a left shoulder disorder, and because that RO decision became final, the Veteran is not entitled to the earlier claim date as the effective date of the current grant of service connection for a left shoulder disability.  

In looking at the record between February 1978 and July 2003, to determine whether the Veteran filed any additional requests to reopen his claim for service connection for a left shoulder disorder, the record reveals he filed no such request to reopen during that period.  Accordingly, in the absence of contrary evidence, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than July 9, 2003 for the grant of service connection for a left shoulder disability. 

ORDER

An effective date earlier than July 9, 2003 for the grant of service connection for a left shoulder disability is denied.

A rating in excess of 20 percent for a left shoulder disability is denied.


REMAND

The Veteran contends he should be entitled to at least a 70 percent rating for his service-connected mood disorder with generalized anxiety disorder.  

In support of his claim, the Veteran submitted a report of examination dated in June 2014 by a private psychologist, which suggests that his service-connected psychiatric disorder may have worsened.  For instance, in the psychologist's report it was noted that the Veteran reported having suicidal ideation, was socially isolated and withdrawn, and experienced a loss of interest in things he used to enjoy, as well as near continuous depression and anxiety, and short-term memory problems.  Additionally, the psychologist opined that the Veteran "cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his mood disorder" and also completed a form regarding the impact of the Veteran's mental disorder on his ability to do work-related activities.  In VA treatment records dated in 2013 and through January 2014, however, the Veteran denied suicidal ideation, and had an improved mood.  In January 2014, it was noted that his mood had improved and was stable, he was euthymic, and his sleep was stable.  Thus, in view of the foregoing, a VA examination is necessary to determine the current severity of the Veteran's service-connected mental disorder.  

Additionally, in the June 2014 report, it was noted that the Veteran saw a VA psychiatrist once a month; thus, attempts should be made to obtain updated VA treatment records.

As noted above, the Board finds that the record has raised an inferred claim for a TDIU as part of his increased rating claim.  Rice v. Shinseki, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA records, pertaining to treatment the Veteran has received for his mood disorder with generalized anxiety disorder, dated from March 2014 to the present.  Negative replies should be requested.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected mood disorder with generalized anxiety disorder, and to determine whether his service-connected psychiatric disability prevents him from securing or following gainful employment.  The examiner should review the private psychologist's examination of June 2014.  The examiner must describe the nature and severity of all symptoms of the Veteran's mood disorder with generalized anxiety disorder, as well as the impact of these symptoms on his occupational and social functioning.  The examiner must also provide an opinion regarding the degree to which the Veteran's mental disorder impacts his employability.  The examiner should provide rationale for all opinions given.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this is so.

3.  After the above is completed, as well as any other development deemed necessary, adjudicate the claims, including the claim for a TDIU as a result of the Veteran's psychiatric disability.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


